Because of the thin market for the trust companies stocks here in question, because of their extraordinarily sharp and rapid decline in price, because the offering for sale of the comparatively large number of shares held by the estate would no doubt have still further broken their market prices (as to all of which see Seamans' Estate, 333 Pa. 358, 364, 366, 367,5 A.2d 208, 211-213), I consider that the circumstances justified the trustees in not converting these securities, and therefore I concur in the affirmance of the decree of the court below.